DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 7/30/2021 with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn.
Applicant’s arguments filed with respect to the objection of claims 6-8, 18 and 19 have been fully considered and are persuasive.  The objection of claims 6-8, 18 and 19 has been withdrawn.
Applicant’s arguments filed with respect to the rejection of claims 1-20 under 35 ISC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 ISC 112(b) has been withdrawn.
Applicant’s arguments filed with respect to the rejection(s) of claims 1, 13 and 15 under 35 UCS 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Connell, Safstrom and Brancuzsky, all related prior art.
Applicant’s arguments with respect to the filter 6 of Brancuzsky have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically 
Applicant's arguments filed with respect to the combination of Safstrom and Brancuzsky not resulting in cleaner and environmentally friendlier air have been fully considered but are moot in relation to the new rejection using Connell as the primary prior art reference.

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 depends from cancelled claim 10.  In order to expedite prosecution, examiner will infer applicant intended to recite dependency from claim 1.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  claim 16 recites “said exhaust gases” in lines 1-2 without previously introducing the term.  Examiner suggests “exhaust gases.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 11, 13, 15, 17-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Connell (US 2007/0251120) in view of Brancuzsky (US 2011/0030235).
As for claims 1, 3-8, 11, 13 and 26, Connell discloses an apparatus for drying bulk goods, in particular of wood fibers and/or wood chips, comprising: at least one hot gas generator for production of hot gases used as drying gases in at least one dryer (15, [0014]); the at least one dryer said at least one dryer is aligned downstream of said at least one hot gas generator and directly supplied with the hot gases produced by said at least one hot gas generator (15, 25, fig. 1, [0017]); at least one blow-line configured to enter the at least one dryer (24, [0015]); at least one apparatus for separating the bulk goods from the drying gases which is aligned downstream of the at least one dryer (40, fig. 1); at least one solids separator for separating solids from the drying gases (55), said at least one solids separator provided downstream of the at least one apparatus for separating the bulk goods from drying gases (40) and in between the at least one apparatus for separating the bulk goods from drying gases and the at least one device for cleaning the drying gases (55, would be in between the dryer and the cleaning device/electrostatic precipitator of Brancuzsky, see rejection below); wherein said at least one hot gas generator comprises at least one solid fired hot gas generator, a grate fired hot gas generator, a fluidized bed combustion hot gas generator, and/or a stoker fired hot gas generator; and/or at least one multi-fuel burner ([0004], multi-fuel burner); wherein the bulk goods include wood fibers and/or wood chips ([0004], drying pulverized organic material, which would encompass wood fibers or wood chips).
As for claims 15-19, Connell discloses a method for continuously drying bulk goods in at least one dryer, the method comprising: supplying the at least one dryer with bulk goods via a blow-line entering the at least one dryer and with hot gases produced by at least one hot gas generator (12, 15, 25, fig. 1, [0014]); separating said bulk goods 
Connell discloses the claimed invention except for downstream of the at least one apparatus for separating the bulk goods from the drying gases, at least one heat exchanger configured to use the separated drying gases to indirectly heat at least a part of gases fed to the at least one hot gas generator as combustion air; wherein at least one cleaning device for cleaning the hot gases produced by said at least one hot gas generator is in between the at least one hot gas generator and the at least one dryer, so that the exhaust gases produced by said at least one hot gas generator are passed through the at least one cleaning device for cleaning the hot gases; feeding the drying gasses, after separation of the bulk goods from the drying gases, to at least one heat exchanger which uses the thermal energy of the drying gases to indirectly heat at least a part of gases being fed to the at least one hot gas generator as combustion air; wherein said exhaust gases produced by at least one hot gas generator are passed through at least one cleaning device for cleaning the hot gases before entering the at least one dryer wherein the hot gases are cleaned.  Safstrom teaches downstream of 
Examiner notes that Safstrom’s disclosure only includes the use of a heat exchanger to absorb waste heat to increase efficiency, but does not expressly teach the separated drying gases to indirectly heat at least a part of gases fed to the at least one hot gas generator as combustion air.  However, using the waste heat to heat incoming heating air would be obvious to try choosing from a finite number of identified, predictable solutions, with a more than reasonable chance of success.  In this case, combustion air would be the only logical use for the recovered heat as it is the only heat source.  One of normal skill in the art would instantly consider using their own waste heat for the only application waste heat could be used- to heat the incoming combustion.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by the combination of Connell and Safstrom with the separated drying gases to indirectly heat at least a part of gases fed to the at least one hot gas generator as combustion air because heating the incoming combustion would be obvious to try given the recovery of process waste heat.
The combination of Connell and Safstrom discloses or teaches the claimed invention except for at least one device for cleaning the drying gases that exit the at least one apparatus for separating the bulk goods from the drying gases, said at least one device provided downstream of said at least one apparatus for separating the bulk goods from drying gases and upstream of the at least one heat exchanger; wherein said at least one cleaning device for cleaning the hot gases is selected from the group consisting of a hot gas cyclone and an electrostatic precipitator; wherein said at least one hot gas generator comprises at least one solid fired hot gas generator and at least one multi-fuel burner, which are configured to be operated in parallel; wherein the at least one multi-fuel burner comprises: a combustion chamber with a muffle in which a fuel/combustion air mixture is ignited and burned; and a combustion chamber ceiling, wherein said combustion chamber ceiling comprises at least one inlet for combustion air into the muffle, an outer nozzle ring configured to form an inlet for a cooling gas surrounding the muffle, and an inner nozzle ring configured to form an inlet for a cooling gas inside the muffle and provide a laminar flow of cooling gas along the muffle, wherein said inner nozzle ring and outer nozzle ring are separately controllable; wherein the inner nozzle ring and/or the outer nozzle ring comprises an entering angle of approximately 0 degrees to approximately 60 degrees; wherein the at least one device for cleaning the drying gases is selected from the group consisting of regenerative thermal oxidizers (RTO) and wet electrostatic precipitators (WESP); wherein at least one exhaust fan is downstream of said at least one heat exchanger; after separating said bulk goods from the drying gases, cleaning the drying gases by at least one device, which is provided upstream of the at least one heat exchanger; wherein the at least one 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable as being an obvious variation over Connell in view of Safstrom and in view of Brancuzsky as applied to claim 1 above.
The combination of Connell and Safstrom discloses or teaches the claimed invention except for upstream and/or downstream of the least one heat exchanger, at least one further heat exchanger is configured to use the separated drying gases to indirectly heat a thermal fluid.  Safstrom teaches a heat exchanger configured to use the separated drying gases to indirectly heat a thermal fluid (3:26-36), but not a second heat exchanger just like the first heat exchanger.  However, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, 
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable as being an obvious variation over Connell in view of Safstrom and in view of Brancuzsky as applied to claims 1 and 15 above and further in view of Ball (US 9,200,834).
Connell discloses the claimed invention except for between the at least one hot gas generator and the at least one dryer, a mixing chamber is aligned which allows for the mixing of the hot gases of the at least one hot gas generator with further external gases which preferably are pre-heated and/or ambient air; wherein between the at least one hot gas generator and the at least one dryer, the hot gases of the at least one hot gas generator are mixed with further external gases which preferably are pre- heated and/or ambient air.  Ball teaches between the at least one hot gas generator and the at least one dryer, a mixing chamber is aligned which allows for the mixing of the hot gases of the at least one hot gas generator with further external gases which preferably . 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of Safstrom and in view of Brancuzsky as applied to claim 15 above and further in view of Bartol (US 8,161,661) .
Connell discloses the claimed invention except for exhaust gases produced by at least one hot gas generator are passed through at least one cleaning device for cleaning the hot gases before entering the at least one dryer, wherein the hot gases are cleaned.  Bartol teaches exhaust gases produced by at least one hot gas generator are passed through at least one cleaning device for cleaning the hot gases before entering .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762